DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The instant application with Application Number 16/969,620 filed on 8/13/2020 is presented for examination. As per the preliminary amendments of 8/13/2020, a revised abstract and revised specification have been filed; claims 1-16 have been amended.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statment
The Information Disclosure Statement dated 8/13/2020, 5/20/2021 and 11/3/2021 are acknowledged and the cited references have been considered in this examination.
REASONS FOR ALLOWANCE
	The following is the examiner’s statement of reasons for allowance. 
The two references, Yamauchi and Beard, are the closest prior art of record.
Yamauchi et al. (US 2016/0294019) reference discloses a power supply device includes a plurality of battery modules connected in series and in parallel, each having a radio communication means. A battery cell group composed of one or more battery cells a battery management device that is provided corresponding to each battery cell group and acquires a measurement result concerning a charge state of each battery cell of the battery cell group; and a battery pack management device that performs radio communication with the battery cell management device with two antennae 50 and 250 

    PNG
    media_image1.png
    511
    710
    media_image1.png
    Greyscale

Beard et al (US 2009/0096413) reference discloses a battery management system includes a plurality of slave controllers, a plurality of temperature sensors, and a master controller. The plurality of temperature sensors are disposed in a plurality of different regions within the battery pack in a distributed fashion. The master controller is communicably coupled to the plurality of temperature sensors through a wired communication network. The master controller is communicably coupled to the plurality of slave controllers through a wireless communication network.
But both references and any prior art of record, do not disclose or suggest the following Claim 1 limitations: “… battery cell management controller with a first antenna configured to transmit a first signal of a first frequency to an external device; a second antenna configured to receive a second signal of a second frequency from the external device; a voltage generator configured to generate a voltage based on the signal of the second frequency received at the second antenna; a ….” in combination with the remaining claims elements as set forth in Claim 1 and its depending claims 3-9. 
Both references and any prior art of record, do not also disclose or suggest the following Claims 10 and 14 limitations: “… a battery management controller with a first antenna configured to communicate with an external device using a first frequency and a second frequency; and 4a ….” in combination with the remaining claims elements as set forth in Claims 10,14 and their depending claims 11-13 and 15-16 respectively. Therefore claims 1-16 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YALKEW FANTU/Primary Examiner, Art Unit 2859